DETAILED ACTION
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 14, 2022 has been entered. 
Election/Restrictions
As noted in the Office Action mailed January 14, 2022, claims 20, 24, and 25, (which were newly-submitted in the response filed September 23, 2021) are directed to an invention that is independent or distinct from the invention originally claimed (as will be discussed in more detail hereinbelow), and, since applicant had already received an action on the merits (i.e., the Office Action mailed June 23, 2021) for the originally presented invention, the originally-presented invention was constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20, 24, and 25 were (in the Office Action mailed January 14, 2022), and still are, withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
Comment on Claims 12 and 14
Regarding independent claim 12, it is noted that claim 12 is directed to a “combination tool”, and recites a number of functional or intended use limitations, including the following limitation:  “a skiving wheel with a first axis, wherein when rotationally driven around said first axis and advanced in a direction in which tooth flanks of a workpiece gear extend, said skiving wheel produces a gearing in said workpiece gear…”.  That being said, it is noted that the specification as filed does not teach a method step of advancing, specifically, the skiving wheel 4 “in a direction in which tooth flanks of a workpiece gear extend”.  That said, the specification as filed does teach that when the skiving wheel is being used to produce a gearing in a workpiece, “the advance takes place in the direction, in which the tooth flanks extend” (see, for example, original paragraph 0001 and original paragraph 0010).  Additionally, the specification as filed teaches (in original paragraph 0021) that in the first machining step (depicted in Figures 1-2), “the advance takes place in the axial direction of the workpiece spindle 5”.  However, the specification never specified exactly what element or elements was/were being “advanced” during the first machining step in which gearing 6 is being machined into the workpiece 1 via skiving wheel 4, e.g., the tool spindle 2 and combination tool 4; the workpiece spindle 5 and workpiece gear 1, etc.  
All that being said, it is noted that claim 12 is not a method claim, and the claim does not require a method including a method step of advancing the skiving wheel 4 in the claimed “direction in which tooth flanks of a workpiece gear extend”.  As presently recited, the limitation “a skiving wheel with a first axis, wherein when rotationally driven around said first axis and advanced in a direction in which tooth flanks of a workpiece gear extend, said skiving wheel produces a gearing in said workpiece gear…” merely recites a structure of a “skiving wheel” (i.e., a wheel capable of performing the function of skiving), which skiving wheel must be merely capable of performing the claimed function(s) or intended use(s) of “wherein when rotationally driven around said first axis and advanced in a direction in which tooth flanks of a workpiece gear extend, said skiving wheel produces a gearing in said workpiece gear…”.  The limitation “a skiving wheel with a first axis, wherein when rotationally driven around said first axis and advanced in a direction in which tooth flanks of a workpiece gear extend, said skiving wheel produces a gearing in said workpiece gear…” is not considered to constitute new matter in this “combination tool” claim because, particularly in light of the fact that the specification does teach some sort of advancement during the machining in question, it is considered to be inherent that the combination tool 3 (i.e., the structure shown in Figures 4-6, and not the combination thereof with a machine for driving such), per se, is capable of being used as claimed, simply by providing the combination tool to a (some) machine in which the combination tool is capable of being advanced relative to a (rotary) workpiece in the claimed direction.  
Regarding claim 14, it is noted that as set forth in claim 14 as amended 4/14/2022, the claim now recites the limitations “when the tool spindle is parallel to the workpiece spindle”, and “when the tool spindle is aligned relative to the workpiece spindle at an axial intersection angle”.  It is noted that no particular axes or frames of reference of the tool spindle and workpiece spindle are provided in the claim for limiting what configuration(s) of the tool spindle and workpiece spindle constitute configuration(s) that are “parallel” vs. those at which the tool spindle and workpiece spindle are “at an axial intersection angle”.  That being said, it is noted that a tool spindle and workpiece spindle are three-dimensional objects, and as such, an infinite number of axes pass therethrough, and furthermore, both a tool spindle and workpiece spindle each have other frames of reference (such as surfaces, portions, etc.).  It is thus noted that, as broadly claimed, the two claimed spindles are parallel if any axes or frame of reference of such are parallel, and are “at an axial intersection angle” if any axes of such are “at an axial intersection angle”.  That being said, it is also noted that claim 14 is directed to the “combination tool”, per se, (see element 3, shown by itself in Figures 4-6) and not to the combination of the combination tool 3 with a machining device, nor to the combination of the combination tool 3 with, specifically, a tool spindle (element 2; see Figures 1-3) and a workpiece spindle (element 5; see Figures 1-3), nor is claim 14 drawn to any sort of method of using the combination tool.  Thus, all that is necessary to meet the functional or intended use language “which produces grooves or undercuts when the tool spindle is parallel to the workpiece spindle and wherein the skiving wheel produces the gearing when the tool spindle is aligned relative to the workpiece spindle at an axial intersection angle” now set forth in claim 14 is that the combination tool (again, merely the structure 3 shown by itself in Figures 4-6 of the present disclosure) be merely capable of performing the claimed function(s) or intended use(s).  
Claim Rejections - 35 USC § 112
Claims 14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 14 as filed 4/14/2022, it appears that there is a period in line 3 of the claim between “edge” and “which” (see below, noting the punctuation within the black box annotated below), rendering it unclear whether the text after the period is intended to form part of claim 14 (given that claims must be in the form of a single sentence).  It is noted that the added text is all provided in gray and is “dashed” on the screen.  In the event that it was Applicant’s intent for the punctuation to be a comma rather than a period, it is noted that providing changes in black (rather than gray, or potentially, rather than a color that scans into the file as gray) solid lines and text may help make the intent clearer.  For purposes of an analysis of the claim with respect to the prior art, the claim is being treated as if the indicated period was a comma.  However, appropriate correction is required.

[AltContent: textbox (period)][AltContent: connector]
    PNG
    media_image1.png
    93
    216
    media_image1.png
    Greyscale




In claim 14, line 3, it is unclear as set forth in the claim to what “which” is intended to refer in the limitation “which produces grooves or undercuts when the tool spindle is parallel to the workpiece spindle”, e.g., “at least one cutting edge”, the “fly cutter”, or the “tooth flank machining tool”.  
Claim Rejections - 35 USC § 102
Claims 12-19 and 21-23, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,596,939 to Prock et al. 
It is noted that claims 12-19 and 21-23 are directed to a “combination tool”.  It is also noted that claims 12-14, in particular, recite quite a bit of functional or intended use type language.  That being said, it is noted that in order to meet such functional or intended use type language, all that is necessary is that the prior art be merely capable of performing the claimed function(s) or intended use(s).  
Prock et al. teaches a “combination tool” (driven by tool spindle 24; see Figure 9) for use in a method for producing gears (see, for example, col. 1, lines 15-30, for example, as well as at least col. 4, lines 1-3, and col. 4, lines 42-61, for example) .  The combination tool includes a skiving wheel 2 that is rotationally driven by the tool spindle 24 so as to produce a gearing (with teeth 1’; see Figure 1) in a workpiece 1 gear.  See Figure 9, as well as at least col. 4, lines 27-62, for example.  
The combination tool additionally includes a “tooth machining tool” 12 that is “rigidly connected” to the skiving wheel 2 (see Figure 9, noting the shown configuration, and noting that both are driven by spindle 24; see also col. 4, lines 27-37 and col. 6, lines 52-56, for example).  Note that the tooth machining tool 12 is a “different type from” the skiving wheel 2, noting that, for example, the skiving wheel 2 is a tool of a type having a first number of teeth, and the tool 12 is of a “different type” having a second, different, number of teeth.  See, for example, Figure 9, as well as at least col. 4, lines 27-37, for example.   Additionally/alternatively, it is noted that skiving wheel 2 is of a first “type” having a first (larger) diameter, whereas tooth machining tool 12 is of a different “type” having a second, smaller (i.e., different) diameter as compared to the diameter of skiving wheel 2, for example.  See Figure 9, for example, as well as at least col. 4, lines 27-37, for example.  Additionally/alternatively, it is noted that the skiving wheel 2 is described by Prock et al. as being of a “roughing” type, whereas the tooth machining tool 12 is described by Prock et al. as being of a “smoothing” type (see col. 4, lines 27-41, for example).  Thus, in a variety of ways, the two tools 2, 12 are of “a different type”, as broadly claimed.  
Additionally, the workpiece gear 1 is affixed to a workpiece spindle 23, and is thus capable of being rotationally driven synchronously with the skiving wheel 2 by the workpiece spindle 23 in a first step in which the workpiece spindle 23 and the tool spindle 24 are “aligned at an axial intersection angle” (re claims 13-14) to one another.  See Figure 9.  While it is noted that no particular axes or frames of reference for defining such an angle are provided in the indicated claims, nor is such axial intersection angle actually required to be carried out in order to meet the claim language, it is noted that Prock et al. does teach that the tool spindle 24 and the workpiece spindle 23 are pivotable (about respective axes perpendicular to the plane of the Figure re Figure 9; see Figure 9 and also at least col. 2, lines 51-66, for example) so as to adjust the “axis intersection angle relative to the direction of the infeed motion of the workpiece spindle” (col. 2, lines 64-66).  Additionally, again, while it is noted that such is not required in order to meet the claims given that the claims are drawn to the combination tool, per se, rather than the method of using such tool, it is also noted that the combination tool (driven by spindle 24), and thus the skiving wheel, is capable of being “advanced” (re claim 12) via the aforedescribed pivoting of spindle 24.  See Figure 9, as well as at least col. 2, lines 51-66, and col. 4, lines 42-46, col. 3, lines 3-8 and 27-37, for example.  Note that such “advancing” via the pivoting of spindle 24 is capable of performing advancement of the skiving wheel that is in a direction that is, as broadly claimed, “a” direction in which tooth flanks of the workpiece gear 1 extend, as broadly claimed, noting that the tooth flanks (such as 7; see Figure 5) are three-dimensional and thus have dimensions in/extend in an infinite number of directions.  For example, note that such “advancing” via the pivoting of spindle 24 is capable of performing advancement of the skiving wheel 2 in “a direction in which tooth flanks of a workpiece gear extend”, at least in that pivoting tool spindle 24 in, for example, the clockwise direction (see Figure 9) results in movement of the skiving wheel 2 in a direction toward the workpiece gear 1, which is a direction in which the tooth flanks mentioned previously have a dimension/extend (due, for example, to the aforementioned three-dimensional configuration of such tooth flanks).  See Figure 9 and Figure 5.  
Regarding claim 13, again, it is noted that the claims are drawn to the combination tool, per se, and not to the method of use thereof, nor to the apparatus (including a tool spindle and a workpiece spindle, mentioned in claim 13) for using the combination tool to machine a workpiece.  That said, regarding the limitation “wherein the tooth machining tool in relation to the skiving wheel is operated with a different speed ratio between a workpiece spindle and a tool spindle and a different axial intersection angle (α) between the workpiece spindle and the tool spindle, wherein the skiving wheel is rotationally driven by the tool spindle and wherein the workpiece gear is rotationally driven by the workpiece spindle” in claim 13, it is noted that the combination tool is considered to be at least inherently capable of being so used, simply by providing the combination tool to a tool spindle and varying the speed thereof when skiving tool 2 is used to machine a workpiece as compared to when “tooth machining tool” 12 is used to machine a workpiece, and by merely changing the position (re the broadly-recited “axial intersection angle”) of the tool spindle to which the combination tool is attached and the position of a workpiece spindle re the tooth machining tool vs. the skiving wheel, as broadly claimed.  Again, it is noted that the present claims are not directed to a method of machining a workpiece using the claimed combination tool, but rather, nor are they directed to the machining apparatus (including the tool spindle and workpiece spindle) which operates the combination tool, but rather, the claims being examined are directed to the combination tool itself.  Also note that such limitations (of claim 13) do not provide further limits on structure of the combination tool.    
Regarding claim 14, it is noted that Prock et al. specifically teaches that the tooth machining tool 12 (Figure 9) has teeth (one of which is shown in Figure 5), and further teaches that the teeth are cutting teeth (see at least col. 5, line 44 through col. 6, line 9, as well as at least col. 6, lines 40-42 and 52-56, for example).  That being said, the tooth machining tool 12 “carries” a “fly cutter” (as broadly claimed), such as one of the cutting teeth, and the fly cutter has at least one cutting edge (or else the teeth wouldn’t be cutting teeth as disclosed by Prock et al.).  
Regarding claims 15 and 17, the skiving wheel 2 is arranged between the tooth machining tool 12 and a combination tool “clamping end”, such as an end (i.e., the right end re Figure 9) of the combination tool that is more proximate to (so as to be retained or “clamped” by/to) the tool spindle 24.  See Figure 9.
Regarding claims 16 and 18-19, the tooth machining tool 12 is “assigned to” the free end (for example, the end distal from the spindle 24, which is the left end re Figure 9) of the combination tool 2+12).  See Figure 9.  
Regarding claims 21-22 and 14, the tooth machining tool 12 is considered to be capable or undercutting or grooving, simply by providing relative movement between the tooth machining tool 12 and a workpiece in a manner so as to perform such undercutting or grooving steps, noting that the tool 12 is blind as to the manner of use thereof, but rather, is capable of performing desired machining of a workpiece by virtue of the cutting edges thereof.  Furthermore, regarding claim 14, it is again noted that the present claims are directed to the combination tool, and not to the method of using the combination tool, nor to the machining apparatus that operates the combination tool to machine the workpiece (and that includes a tool spindle and a workpiece spindle).  That being said, all that is necessary to meet the functional limitation regarding the above-described (see above discussion re claim 14 and the claimed “fly cutter”) tooth machining tool 12 and/or the fly cutter/tooth flank machining tool/fly cutter/cutting edge(s) performing the function of producing “grooves or undercuts when the tool spindle is parallel to the workpiece spindle” is that the combination tool of the prior art be merely capable of performing this function or intended use.  That being said, it is noted that both the workpiece spindle 23 and tool spindle 24 taught by Prock et al. are configured to pivot about a (respective) pivot axis that is perpendicular to the plane of Figure 9 such that the longitudinal rotation axes, for example, of the two spindles 23, 24 are capable of being oriented to be parallel to one another (as shown in Figure 9, or by pivoting both spindles 23, 24 by the same amount about their respective pivot axis that is perpendicular to the plane of Figure 9, such as by 10 degrees clockwise, for example), or alternatively, for example, the leftmost surface of 24 in Figure 9 and the rightmost surface of 23 in Figure 9 are shown in Figure 9 as being parallel.  Furthermore, the tool 12 and cutting edge(s) thereof are considered to be at least inherently capable of performing the claimed function or intended use set forth in claim 14, simply by providing relative movement between the tooth machining tool 12 and a workpiece in a manner so as to perform such undercutting or grooving steps at a time when some axis or frame of reference of a tool spindle (such as a longitudinal rotation axis thereof, or such as an end surface thereof, for example) is parallel to some axis or frame of reference of a rotary workpiece spindle (such as a longitudinal rotation axis thereof, or such as an end surface thereof, for example), noting that the tool 12 is blind as to the manner of use thereof, but rather, is capable of performing desired machining of a workpiece by virtue of the cutting edges thereof.  See also Figure 9.  In particular, the tooth flank cutter 12 of Prock is considered to be at least inherently capable of performing grooves or undercuts in a workpiece at a time when some (unspecified in the claim) axis or frame of reference of a tool spindle (for example, to which the combination tool is capable of being attached) is parallel to some (unspecified in the claim) axis or frame of reference of a workpiece spindle, by virtue of the fact that the tool 12 includes cutting edges that are configured to machine a workpiece with which they are brought into operative contact, simply by providing appropriate relative movements between such a tool spindle and such a workpiece spindle at a time when unspecified frames of reference thereof are parallel so as to cause the cutting edges of 12 to produce grooves or undercuts in a workpiece, as broadly claimed.  
See also Figure 9 and also at least col. 4, lines 27-37, col. 4, lines 42-67, col. 5, lines 1-6, col. 5, lines 44-67, col. 6, lines 1-9 and 12-17, as well as particularly col. 6, lines 27-36 and 40-56, for example.  
Additionally/alternatively re claim 14, note, for example, that providing relative movement of the cutter 12 and a workpiece (such as 1, shown in Figure 9 of Prock) in the direction perpendicular to the longitudinal rotation axes of the spindles 23, 24 at a time when such longitudinal rotation axes of 23, 24 were parallel (such as the orientation shown in Figure 9 of Prock) is capable of resulting in a groove, or alternatively, an undercut, being provided in a workpiece, by providing appropriate relative movements of the cutter 12 and workpiece such as 1, such as by moving 1 slightly towards the right re Figure 9, and moving 1 towards 12 along direction 29, for example, so as to bring the cutting edges of 12 into operative machining contact with a workpiece in a manner so as to create a groove, or alternatively, an undercut.  See Figure 9.
Additionally/alternatively, regarding claim 23, it is noted that the tooth machining tool 12 is considered, as broadly claimed, a milling tool in that it is capable of performing milling by rotating (via a tool spindle such as 24) relative to a workpiece while in engagement with the workpiece to machine the workpiece.  See Figure 5, Figure 9, and col. 5, line 44 through col. 6, line 9, as well as at least col. 6, lines 52-56, for example.  
Response to Arguments
Applicant's arguments filed April 14, 2022 have been fully considered but they are not persuasive. 
In particular, regarding U.S. Pat. No. 8,596,939 to Prock et al. (hereinafter, “Prock”), which was utilized in the Final Rejection to reject claims 12-19 and 21-23 under 35 USC 102(a)(1), and which is likewise utilized in the present Office Action to reject claims 12-19 and 21-23 under 35 USC 102(a)(1), Applicant has (on pages 6-8 of the reply filed 4/14/2022) alleged that the Prock et al. reference does not meet the limitation “a tooth machining tool which is a different type of tool from the skiving wheel” as set forth in independent claim 12, because Applicant alleges that the two tools 2, 12 taught by Prock are of the same “type”.  However, such is not persuasive, noting that the term “different type” is sufficiently broad as to encompass the differences between the two tools 2, 12 taught by Prock.  Note that the tooth machining tool 12 is a “different type from” the skiving wheel 2, noting that, for example, the skiving wheel 2 is a tool of a type having a first number of teeth, and the tool 12 is of a “different type” having a second, different, number of teeth.  See, for example, Figure 9, as well as at least col. 4, lines 27-37, for example.  Additionally/alternatively, it is noted that skiving wheel 2 is of a first “type” having a first (larger) diameter, whereas tooth machining tool 12 is of a different “type” having a second, smaller (i.e., different) diameter as compared to the diameter of skiving wheel 2, for example.  See Figure 9, for example, as well as at least col. 4, lines 27-37, for example.  Additionally/alternatively, it is noted that the skiving wheel 2 is described by Prock et al. as being of a “roughing” type, whereas the tooth machining tool 12 is described by Prock et al. as being of a “smoothing” type (see col. 4, lines 27-41, for example).  Thus, in a variety of ways, the two tools 2, 12 are of “a different type”, as broadly claimed.  
Additionally, particularly regarding claim 14, in which the tooth machining tool is further recited as “a tooth flank machining tool that carries a fly cutter with at least one cutting edge…”, firstly, Applicant has indicated (page 8 of the 4/14/2022 reply) that “[P]rock lacks any disclosure of the smoothing tool 12 being a tooth flank machine tool”.  However, it is noted that the term “tooth flank machining tool” now recited in claim 14 is merely a machining tool that is capable of, in some manner, machining a “tooth flank”.  Such term, in and of itself, does not limit the tooth machining tool/tooth flank machining tool to having any particular structure or configuration.  Note that all that is necessary to meet a functional or intended use type limitation in an apparatus claims is that the prior art apparatus be merely capable of performing the claimed function or intended use.  That being said, firstly, it is noted that the tool 12 is shown in Figure 5 as machining a tooth flank 7, and thus, it is not accurate to say that “[P]rock lacks any disclosure of the smoothing tool 12 being a tooth flank machine tool”.  Additionally, again, the claims are directed to the combination tool, per se (i.e., the element 3 shown in present Figures 4-6, by itself), and not a method of use thereof, and not the combination of the combination tool with a machining apparatus (including a tool spindle and a workpiece spindle) for operating the combination tool.  The tooth flank cutter 12 of Prock is capable of performing grooves or undercuts in a workpiece at a time when some (unspecified in the claim) axis or frame of reference of a tool spindle (for example, to which the combination tool is capable of being attached) is parallel to some (unspecified in the claim) axis or frame of reference of a workpiece spindle, by virtue of the fact that the tool 12 includes cutting edges that are configured to machine a workpiece with which they are brought into operative contact, simply by providing appropriate relative movements between such a tool spindle and such a workpiece spindle at a time when unspecified frames of reference thereof are parallel so as to cause the cutting edges of 12 to produce grooves or undercuts in a workpiece, as broadly claimed.  
Additionally, particularly regarding claim 14, Applicant has further stated the following (see pages 8-9 of the 4/14/2022 reply):
Further, Prock does not describe the teeth of the smoothing tool 12 as being a fly cutter. It is respectfully submitted that the Examiner's interpretation of ‘fly cutter’ is unreasonably broad. See MPEP 2111 (‘The broadest reasonable interpretation does not mean the broadest possible interpretation.’) In the field of machining and gear production, the term ‘fly cutter’ refers to a single-point cutting tool.  See Karl Hans Moltrecht, Machine Shop Practice, Vol. 2, Industrial Press (1981), page 131 (preview at https://www.google.com/books/edition/Machine_Shop_Practice/dhX93Mxkxn4C?hl+en&gbpv=1). Prock does not indicate or suggest the presence of a fly cutter on the smoothing tool 12. 

It is noted that regarding claim 14, the previous (and present) art rejection thereof as being anticipated by the Prock reference indicates that “it is noted that Prock et al. specifically teaches that the tooth machining tool 12 (Figure 9) has teeth (one of which is shown in Figure 5), and further teaches that the teeth are cutting teeth (see at least col. 5, line 44 through col. 6, line 9, as well as at least col. 6, lines 40-42 and 52-56, for example)”, and further notes “[T]hat being said, the tooth machining tool 12 ‘carries’ a ‘fly cutter’ (as broadly claimed), such as one of the cutting teeth, and the fly cutter has at least one cutting edge (or else the teeth wouldn’t be cutting teeth as disclosed by Prock et al.)”.  Applicant’s reference to a book that has not been made of record is noted, but it is noted that the arguments of counsel cannot take the place of evidence in the record.  In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  See also MPEP section 716.01(c), for example.  
Furthermore, Applicant’s argument (see above) alleges that the term “fly cutter” refers to a “single-point cutting tool”.  To the extent that Applicant is indicating that each of the cutting teeth of the tool 12 of the Prock reference cannot be considered to constitute a respective “fly cutter” because there are plural teeth, Applicant’s attention is directed to the present disclosure, noting that the presently-disclosed combination tool 3 includes a tooth machining tool 7 that carries plural “fly cutters” 8 (as shown in Figures 1-6, tooth machining tool 7 carries four “fly cutters” 8), each fly cutter 8 disclosed as having “at least one” cutting edge 9 (and thus as disclosed, each fly cutter 8 could include more than one cutting edge 9, noting the “at least one” language encompasses a range from one to an infinite number).  See present Figures 1-6, as well as at least paragraphs 0010, 0023, and 0031-0033, for example, of the present disclosure as originally filed.  Furthermore, the presently-disclosed fly cutters 8 each feature at least one cutting edge 9 configured such that rotation of the combination tool 3 about its rotational axis results in the cutting edges 9 revolving about the axis of the combination tool 3 along an envelope (see paragraph 0023 of the present disclosure as originally filed; see also Figures 1-6).  Note that as shown in present Figure 4, the tooth machining tool 7 includes “fly cutters” 8 that are located at different locations about the circumference of the tooth machining tool 7 of the combination tool 3.  Thus, despite Applicant’s assertions that the interpretation of the term “fly cutter” set forth in the Prock rejection(s) (of the previous and present Office Actions) is “unreasonably broad”, such does not appear to be accurate, noting that, even like Applicant’s disclosed tooth machining tool 7 carrying plural fly cutters/teeth elements 8, each having at least one cutting edge 9 that revolves along a cutting envelope as the tooth machining tool 7 and combination tool 3 are rotated, the cutting teeth (each having at least one cutting edge) of Prock’s tool 12 are spaced about the circumference of the tool 12, and are configured so as to rotate with the tool 12 and the combination tool (such as via the rotation of a tool spindle such as 24 about a longitudinal spindle axis) along a cutting envelope (i.e., as the cutting edges of the teeth rotate).  See Prock, Figure 9 and Figure 5, as well as at least col. 5, line 44 through col. 6, line 9, as well as at least col. 6, lines 40-42 and 52-56, for example.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., any particular structure of the tooth machining tool, tooth flank machining tool, or fly cutter, that is distinguishable from the structure taught by Prock) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, regarding dependent claim 14, Applicant has also asserted the following (on page 9 of the 4/14/2022):
Moreover, Prock does not state that the teeth of the smoothing tool 12 produce grooves or undercuts when a tool spindle is parallel to a workpiece spindle and wherein the skiving wheel produces the gearing when the tool spindle is aligned relative to the workpiece spindle at an axial intersection angle.  In fact, Prock fails to even mention the words "groove" or "undercut." 

However, it is again noted that the claims are directed to the combination tool, per se (i.e., the element 3 shown in present Figures 4-6, by itself), and not a method of use thereof, and not the combination of the combination tool with a machining apparatus (including a tool spindle and a workpiece spindle) for operating the combination tool.  The tooth flank cutter 12 of Prock is considered to be at least inherently capable of performing grooves or undercuts in a workpiece at a time when some (unspecified in the claim) axis or frame of reference of a tool spindle (for example, to which the combination tool is capable of being attached) is parallel to some (unspecified in the claim) axis or frame of reference of a workpiece spindle, by virtue of the fact that the tool 12 includes cutting edges that are configured to machine a workpiece with which they are brought into operative contact, simply by providing appropriate relative movements between such a tool spindle and such a workpiece spindle at a time when unspecified frames of reference thereof are parallel so as to cause the cutting edges of 12 to produce grooves or undercuts in a workpiece, as broadly claimed.  For example, note that providing relative movement of the cutter 12 and a workpiece (such as 1, shown in Figure 9 of Prock) in the direction perpendicular to the longitudinal rotation axes of the spindles 23, 24 at a time when such longitudinal rotation axes of 23, 24 were parallel (such as the orientation shown in Figure 9 of Prock) is capable of resulting in a groove, or alternatively, an undercut, being provided in a workpiece, by providing appropriate relative movements of the cutter 12 and workpiece such as 1, such as by moving 1 slightly towards the right re Figure 9, and moving 1 towards 12 along direction 29, for example, so as to bring the cutting edges of 12 into operative machining contact with a workpiece in a manner so as to create a groove, or alternatively, an undercut.  Again, note that claim 14 is directed to the combination tool 3, and not to a method of use thereof, and not to a combination of the combination tool 3 with a machining apparatus that includes a tool spindle and a workpiece spindle, such that all that is necessary to meet the functional or intended use limitations is that the prior art structure must be merely capable of performing the claimed function or intended use.  The fact that the reference does not explicitly mention the terms in the functional or intended use limitations “groove” or “undercut” does not negate the fact that the broadly-claimed structure of the combination tool is inherently capable of performing the claimed function or intended use.
Applicant has also indicated (page 9 of the 4/14/2022 reply) that “[T]he independent claims are believed to be in condition for allowance for the reasons provided therein”, and “[I]t is submitted that the dependent claims are also believed to be in condition for allowance because they depend upon the independent claims”.  Applicant’s arguments with respect to independent claim 12 and dependent claim 14 have already been addressed in detail above.  As to the rest of the dependent claims under examination (13, 15-19, and 21-23), likewise, the foregoing reasoning also applies regarding all of the examined claims that are dependent from independent claim 12.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  It is noted that JP 2016-010847 A teaches a combination tool 1 having a skiving part 3 and a shaving part 4 (see Figures 1 and 3), and furthermore, teaches (see page 7 of the translation) that the shaving part 4 and skiving part 4 can be reversed from the configuration shown in Figures 1 and 3, i.e., can instead be arranged on 2 such that 3 is located closer to the “base end side” of 1 (i.e., with the base end side including the shank portion 2b that is configured to be detachably affixed to a tool spindle/main shaft, per pages 2-3 of the translation) than is 4, and such that 4 is located closer to the “tip side” or free end of 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 18, 2022